Citation Nr: 1440008	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an acquired psychiatric disorder, to include depression, other than PTSD.

3. Entitlement to service connection for ischemic heart disease. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel






INTRODUCTION

The Veteran served on active duty from August 1962 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Specifically, in the January 2011 rating decision, the RO denied the claim of service connection for ischemic heart disease.  The Veteran timely appealed that determination.  In the February 2013 rating decision, the RO declined to reopen the claim for PTSD on the basis that no new and material evidence had been submitted.  Per the Board's August 2013 remand, the Veteran submitted a timely notice of disagreement (NOD) as to the RO's denial of service connection for PTSD in September 2013, but the RO failed to issue a statement of the case (SOC) on the matter.  Pursuant to the Board's remand instructions, the RO subsequently issued an SOC with respect to PTSD (new and material evidence) in October 2013 and the Veteran submitted a timely substantive appeal thereafter.  Therefore, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD (and if so, whether service connection for PTSD is warranted) is properly before the Board. 

In adjudicating the Veteran's PTSD claim, the Board is cognizant of the general need to construe service connection claims broadly, in light of any other potentially pertinent diagnoses of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In the present case, the Veteran has on several occasions applied for, and been denied, service connection for various psychiatric disorders other than PTSD.  The most recent final denial was in December 2010, when the RO declined to reopen service connection for depression.  That decision was unappealed and is final.  A previously and finally denied claim may be reopened upon the receipt of new and material evidence. See 38 U.S.C.A. § 5108.  While the record currently reflects a depression diagnosis, the Board does not have jurisdiction over this claim. See VA Form 21-0960P-2, October 2013.  Because service connection for PTSD is governed by unique regulations, found at 38 C.F.R. § 3.304, the Board finds the pending service connection claim for PTSD to be a separate issue which may be considered by the Board on the merits; however, the claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, is being referred to the AOJ herein.  For these reasons, the Board has also recharacterized the issue on appeal as one for service connection for PTSD. 

In March 2014, the Board received a statement from the Veteran without a waiver for review by the RO.  The Board has reviewed the additional evidence but finds that such is essentially duplicative of prior statements of the Veteran. Thus, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (SSOC). See 38 C.F.R. § 19.37.  

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1. By a January 1999 decision, the Board denied entitlement to service connection for PTSD. 

2. By a December 2010 decision, the RO found that new and material evidence had been presented in order to reopen but continued to deny the Veteran's claim for PTSD.  The Veteran did not file an appeal and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination (i.e., in January 2011). 

3. A current diagnosis of PTSD is not shown.

4. The evidence is in equipoise with respect to whether the Veteran performed active duty service on the inland waterways of the Republic of Vietnam during his period of active service. 

5. The Veteran is diagnosed with coronary artery disease (ischemic heart disease).


CONCLUSIONS OF LAW

1. The December 2010 rating decision, which denied the claim for service connection for PTSD, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2. The evidence received subsequent to the December 2010 rating decision denying service connection for PTSD is new and material, and the claim for service connection for PTSD is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3. PTSD was not incurred in or aggravated by service, and is not due to any incident of such service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4. By extending the benefit of the doubt to the Veteran, ischemic heart disease is due to his presumed exposure to Agent Orange that was incurred in his period of active service. 38 U.S.C.A. §§ 1110, 1116, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to veterans. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the present case, required notice was provided by a letters dated in January 2013 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, prior to the initial RO determination.  The letter also informed the Veteran how disability ratings and effective dates were established.  Finally, these letter also provided the notice required under Kent regarding the Veteran's previously denied claim.  Therefore, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  The Veteran requested a DRO hearing in November 2013, but the record reflects that he later withdrew that request in February 2014 communication.  A January 2012 VA memorandum indicates that the Veteran's Social Security Administration (SSA) records were sought in conjunction with this appeal, but are unavailable for review (the record also indicates that he receives SSA benefits based on age and not disability).  With respect to PTSD, the Veteran was provided with a VA examination in January 2014, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his mental disability.  Furthermore, the Veteran has not voiced any issue with the adequacy of the examination. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




1. New and Material Evidence

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West , 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim. See Shade, 24 Vet. App. at 120. 

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim.

Historically, the Board notes that the Veteran's claim for PTSD was initially denied in a January 1996 rating decision.  The Veteran appealed that determination and the Board denied the claim in a January 1999 decision.  The January 1999 Board decision is final.  

In October 2009, the Veteran submitted a petition to reopen his claim for service connection for PTSD.  The RO reopened and denied that claim in a December 2010 rating decision.  But see Barnett, supra.  After the Veteran was notified in January 2011, he did not submit any evidence addressing the basis of the denial of his service connection claim within one year of the December 2010 rating action, nor did he file a timely appeal to the December 2010 rating action.  Therefore, the December 2010 rating action is final. 38 U.S.C. § 7105(c) (West 2002); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

No relevant service department records have been associated with the record since the December 2010 rating decision such that 38 C.F.R. § 3.156(c) would apply. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted.  Moreover, no new and material evidence was received within one year of the December 2010 rating decision such that 38 C.F.R. § 3.156(b) would apply.

More recently, in December 2012, the Veteran submitted yet another claim to reopen.  The RO again denied the claim in a February 2013 rating decision; the Veteran disagreed with this determination and the current appeal ensued.  It is noteworthy that all previous denials were based on the lack of a PTSD diagnosis.  

The evidence added to the record since the December 2010 rating decision which denied the Veteran's petition to reopen the claim for service connection for PTSD includes an October 2013 VA Form 21-0960P-2 (Mental Disorders (Other Than PTSD and Eating Disorders) Disability Benefits Questionnaire) (received in December 2013), which notes that the Veteran had a diagnosis of PTSD. 

This newly submitted evidence is new in that it was not of record at the time of the December 2010 denial of the claim.  Moreover, it is material because it raises a reasonable possibility of substantiating the claim.  Specifically, the October 2013 VA Form 21-0960P-2 reflects a current diagnosis of PTSD.  Therefore, new and material evidence has been received, and reopening of the claim is in order.

2. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110. "  In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam. Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam. See Haas, 525 F.3d at 1193 - 1197; VAOPGCPREC 27-97. 

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides. Id. The Manual does note an exception regarding veterans who served as a coxswain.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).  Specifically, effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 38 C.F.R. § 3.309(e) Note 3.

a. PTSD

The Veteran asserts he has PTSD as a result of various traumatic events during service. See, e.g., Stressor Statements, January 2013, November 2009; and January 1997.  At the outset, the Board notes that an in-service stressor has already been conceded by the RO in this case. See December 2010 Rating Decision.  Rather, this case turns on whether the Veteran has a current PTSD diagnosis.  

The Veteran's claims file contains voluminous VA medical treatment records which confirm that he has sought treatment on several occasions beginning in the 1990's for psychiatric symptoms.  As noted above, central to any claim for service connection is a current disability. See Brammer, supra. 

The Veteran was afforded a VA psychological examinations in November 2010 and January 2014 to determine whether PTSD was present.  The November 2010 examination report reflects that the Veteran reported 3 stressful incidents during service: (1) when a Vietnamese junk boat fired mortar on a PT Coast Guard ship that killed 5 individuals (criterion A was not met for this event); (2) while in the Philippines the Veteran accidentally touched a girl's arm and her brother put a gun to his head (criterion A was probably met for this event; and (3) while on a submarine he was "almost caught by the Russians" (criterion A was not met for this event).  The Veteran denied intrusive memories of the above events.  He also denied attempts to avoid thoughts, feelings, activities, or places that reminded him of the events.  He did report difficulties falling asleep.  The Veteran denied any social or occupational impairment in his functioning.  Objectively, the examiner noted the his MMPI-2 profile suggested that "he was consistent with his responses though exaggerated and dramatized his level of distress."  Overall, the examiner noted that the profile appeared to be "minimally valid for interpretation and is offered with caution."  Both the PK scale and the Mississippi scale were above the cut off recommended for a diagnosis of PTSD.  In sum, the Veteran did not meet the criteria for PTSD.  The examiner noted that his MMPI-2 profile was minimally valid and not consistent with PTSD; further, there were significant concerns related to the reliability of his self-report based on the results of the pervious testing.  In this regard, the examiner noted that the Veteran had completed 2 previous MMPI-2s in 1996, and that both profiles suggested a non-defensive and non-exaggerated approach to the task.  Additionally, the Veteran's PK scores on 2 previous administrations of the MMPI-2 were 11 and 16; currently his PK score was 36.  Given all data available at this time, the examiner concluded that the Veteran did not meet the criteria for PTSD.  

As noted, the Veteran underwent a VA PTSD examination in January 2014.  The Veteran reported 2 stressors: (1) witnessing a swift boat being attacked by a Vietnamese junk boar mortar round and killing 5 on board (noted as meeting criterion A and related to the Veteran's fear of hostile military or terrorist activity); and (2) being on a submarine and almost hitting a mountain (noted as meeting criteria).  Significantly, at that time, the examiner provided no mental disorder diagnoses.  The examiner expressly found that the Veteran did not have a mental disorder that conformed with the DSM-5 criteria and that he did not meet the criteria for PTSD, anxiety, or depression.  The examiner stated that the Veteran denied mental health symptoms of anxiety and depression on direct questioning.  Further, his self-report symptoms of PTSD "found a general absence of symptoms," while the symptoms he did report were "inconsistent with his previous reports and is likely exaggerated."  For example, when interviewed in 2010 (see above VA examination report summary), the Veteran reported three stressors and only one of them was consistent in the current evaluation.  Further, in 2010, he reported having nightmares in the 1960's, but not since.  Currently, the Veteran is claiming nightmares that occur 2 to 3 times per week for a period of almost 5 years, which is "inconsistent with his previous report."  Additionally, the Veteran's objective test data (MMPI-2 and the Mississippi scale) who increased item responding with each administration (i.e., 1996, 2010, and 2014) to the point where that his "current profile was invalid because of over-reporting."  The examiner stated that the Veteran was asked to directly rate his level of distress from his claimed symptoms, and he said "mild" with regard to being startled.  He did not rate his other symptoms as being bothersome, and his stated response was "clearly not tied to his claimed stressor."  In sum, the VA examiner found that, based on the current evaluation, the Veteran did not meet the criteria for a mental health disorder. 

Thus, based on the November 2010 and January 2014 VA psychological examination reports, the Veteran does not have a current PTSD diagnosis.  

Although PTSD was diagnosed by J.A., M.A. in an October 2013 questionnaire, the Board finds this diagnosis to carry little probative weight.  As an initial matter, it is unclear whether the Veteran was actually interviewed in conjunction with completion of the questionnaire.  Secondly, as pointed out by the January 2014 VA examiner, the October 2013 questionnaire fails to include any kind of a specific stressor statement(s) (other than "served combat tours in Vietnam") upon which to base the PTSD diagnosis, or a report of actual PTSD symptoms (e.g., DSM Criterion B through H). See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision on a claim).  Further, the questionnaire provides minimal information regarding the Veteran himself, and some of the information contained in the report/questionnaire is expressly contradictory to his own reported history.  For example, the Veteran is known to have a history of substance abuse, family history of mental illness, and legal troubles (see VA November 2010 VA examination); however, the October 2013 questionnaire notes no such relevant mental health, legal, or substance abuse history.  Moreover, while the it appears that the October 2013 examiner (J.A.) holds a Masters of Arts degree (M.A.), it is unclear what specific qualifications he has in the mental health field. See Black v. Brown, 10 Vet. App. 279 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  In light of the foregoing, the Board finds that the October 2013 questionnaire and diagnosis provided therein holds little probative value in this case. Notably, there are no other findings/diagnoses of PTSD contained in the medical record.  

Rather, the Board places the greatest probative value on the conclusions and findings of the November 2010 and January 2014 VA examiner.  His findings are supported by the record and were rendered after a complete review of the Veteran's service treatment records, post-service VA psychological treatment/examination reports, and statements from the Veteran.  The examiner provided a thorough rationale for his opinion/diagnosis (or lack thereof).  The examiner also conducted a thorough psychological examination of the Veteran, which included objective testing (i.e., MMPI-2 and the Mississippi scale) and comparison of past objective testing results.  Notably, the examiner who conducted both VA examinations is a psychologist (K.Y., Psy.D., L.P.), a specialist in the mental health field, and is therefore qualified to make mental disorder diagnoses.  Moreover, the January 2014 VA examiner expressly reconciled his findings with those the of the October 2013 questionnaire/report and noted that the report was "of little assistance in the current matter." For these reasons, the Board finds the November 2010 and January 2014 psychological findings to be more probative than those of the October 2013 questionnaire/report. See Stefl, 21 Vet. App. at 123; Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding that, when confronted with conflicting opinion evidence, the Board may favor one opinion over another as long as it adequately explains its reasoning).

In sum, the most competent and probative evidence of record, and particularly the November 2010 and January 2014 VA reports, preponderates against a finding of a current PTSD diagnosis.  

In so finding, the Board acknowledges that Veteran believes he has PTSD.  VA regulations require that a diagnosis of PTSD be made in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV. See 38 C.F.R. § 3.304. The diagnosis of a mental health disability, such as PTSD, is a complex medical question.  While the Veteran may believe he has PTSD, he is not competent to diagnose himself with PTSD.  The Veteran has not been shown to possess the requisite expertise or knowledge to diagnose PTSD. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Moreover, the Board does not find his statements concerning his psychological disorder to be credible.  Indeed, as noted in the November 2010 and January 2014 VA examination reports, the Veteran's responses as compared with previous testing were deemed both inconsistent and exaggerated.  Therefore, to the extent that the Veteran has endorsed certain symptoms of PTSD, the Board does not find him credible in this regard. 

In conclusion, service connection for PTSD is denied, as the Board finds that the preponderance of the evidence is against a current diagnosis of such a disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable and the appeal is denied

b. Ischemic Heart Disease 

The Veteran contends that he was exposed to herbicides while his ship, the USS Fred T. Berry, was stationed in the inland waterways, or "brown waters" of Vietnam in 1965 and 1966.  

Service personnel records confirm that the Veteran served aboard the USS Fred T. Berry from approximately September 1965 to August 1966.  

Command Histories for the USS Fred T. Berry for the period from January 1966 to December 1966, reflect that it entered the Vietnam Combat Zone on March 10, 1966.  Thereafter, the Command History reflects that the Berry "fired her guns in direct support of United States Military operations against an enemy" on March 11, 1966.  On July 6, 1966, the Command History indicates that the ship departed Subic Bay and transited the Suez Canal to the Mediterranean Sea.  

The USS Fred T. Berry's Deck Log Book likewise reflects that the ship entered the Vietnam Combat Zone on March 10, 1966.  A March 12, 1966, Deck Log Book entry indicates that the ship was "steaming independently off the coast of Vietnam."  A March 13th entry reflects that ship had anchored in the Gulf of Siam, Vietnam, approximately 6.2 miles off the coast of South Vietnam, and then later, 5.2 miles off the coast of South Vietnam.  A March 15th entry reflects that the ship anchored near the Mekong River Delta in 5 fathoms of water, "muddy, sandy bottom."  

A November 2006 PIES request confirmed that the Veteran served aboard the USS Berry from March 1966, May 1966, June 1966, and July 1966, and that the ship had been "in the official waters of RVN."

A May 2007 statement from a fellow shipmate, R.W., indicated that the Veteran and R.W. spent part of 1966 together on the USS Berry, which operated "off the coast of Vietnam."  

In December 2013, the Veteran submitted a letter from his fellow shipmate, R.W., (see above), which was addressed to Dr. L.S., Director of the Office of the Geographer and Global Issues, Bureau of Intelligence and Research.  In the letter, R.W. inquired whether his position while serving on the USS Berry included the geographical boundaries of the Mekong Delta.  R.W. stated that he "always felt that the delta extended in to the South China Sea, based on the brown muddy water, and sediment that flowed from the nine rivers to the Mekong Delta." 

In a December 2013 response, Dr. L.S. (of the United States Department of State, Bureau of Intelligence and Research) confirmed that R.W.'s ship (i.e., the USS Fred T. Berry) location "as reported is where the major Mekong distributaries discharge into the South China Sea and where the Mekong Delta extends for some distance out into the South China Sea...The delta's subaqueous delta plain...has both lower salinity and higher levels of suspended sediment and other components of the discharged river water."  Dr. L.S. further indicated that the "Mekong Delta" outline on the Google Earth application "does in fact quite closely approximate what can be considered the delta's true extent...It depicts the delta extending out from the shoreline for 25 to 30 km...This conforms with the standard definition of a river delta which includes the subaqueous delta plain where your ship was located roughly five to 15 km offshore based on your coordinates."  

Various documents contained in the claims file also reflect that the USS Berry's unit awards from 1966 included the Combat Action Ribbon and the Vietnam Service Medal. 

The Board finds that the evidence is in equipoise as to whether the Veteran served aboard a ship on the inland waterways of the Republic of Vietnam.  The evidence discussed above establishes that the USS Fred T. Berry was anchored in muddy/sandy bottom waters at the mouth of local rivers/deltas, i.e. the Mekong River Delta, in March 1966.  The Veteran and his fellow service member, R.W., both stated that their ship operated in the muddy waters off the coast of Vietnam.  Moreover, the deck logs and Command History confirm that the USS Fred T. Berry was close enough to shore to provide gunfire support and to anchor in mud bottom water, to include at the mouth of local river(s).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

After having carefully considered the matter, the Board finds the statements of the Veteran and his fellow service member to be credible in showing that the Veteran served in close proximity to and in the general area of the inland waterways of the Republic of Vietnam.  The lay statements are consistent with the information in the deck logs and Command Histories.  Thus, there is sufficient evidence to show that the USS Fred T. Berry, as likely as not, was present on inland waterways or brown water of the Republic of Vietnam. 

Notably, VA has also acknowledged that, during the Vietnam War, some destroyers had temporary operations in the inland waters of Vietnam and patrolled off the coast.  Indeed, VBA training letter 10-06 indicates that "U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast.  It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment...The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean...Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of these operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the 'Brown Water' Navy because they operated on the muddy, brown-colored inland waterways of Vietnam. Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered inland waterways to provide gunfire support or deliver troops or supplies.  Gunfire support for land-based or riverine operations was provided by destroyers that entered a river, such as the Saigon River in the southern delta area, as a means to get closer to enemy targets.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for a combat mission or supplies for units stationed on the rivers."

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the credible evidence shows that he served in an inland waterway; thus the presumptions contained in 38 C.F.R. §§ 3.307 and 3.309 pertaining to herbicide exposure are applicable to this case.

The Veteran has been diagnosed with coronary artery disease, or ischemic heart disease. See July 2010 VA Heart Examination.  Ischemic heart disease is presumed to be service-connected when a veteran has had presumed Agent Orange exposure. See 38 C.F.R. § 3.309(e) (2013).  There is no medical evidence which serves to rebut that presumption.  Thus, on this record, and in giving the Veteran the benefit of the doubt, service connection for ischemic heart disease is granted. See 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e).


ORDER

New and material evidence having been received, the application to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for ischemic heart disease is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


